Citation Nr: 0817635	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-31 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the character of the appellant's discharge from 
service is a bar to entitlement to Department of Veterans 
Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel




INTRODUCTION

The appellant served on active duty from June 2002 to May 
2004.  He was discharged in May 2004 under other than 
honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 decision of the VA Regional Office 
(RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The appellant entered active duty in June 2002 and was 
discharged in May 2004 under other than honorable conditions.

2.  The appellant's non judicial punishments for violations 
of the Uniform Code of Military Justice (UCMJ) (two incidents 
of violation of Article 86 for unauthorized absence as well 
as one incident of violation of Article 91 for insubordinate 
conduct and Article 128 for assault) reflected willful and 
persistent misconduct.

3.  There is no evidence of record showing that the appellant 
was insane at the time of the offenses that resulted in his 
discharge from service.


CONCLUSION OF LAW

The appellant's other than honorable discharge from service 
is a bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5103A, 5303 
(West 2002); 38 C.F.R. §§ 3.12, 3.13, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that the Board has considered whether 
the notice and development provisions of VA law are 
applicable to this claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007).  The Board finds 
that, because this case involves the legal question regarding 
whether the appellant has legal standing to apply for VA 
benefits, the notice and duty to assist provisions do not 
apply in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  
Accordingly, the Board finds no prejudice toward the 
appellant in proceeding with the adjudication of his claim.

Notwithstanding the inapplicability of the notice and duty to 
assist provisions in the case, by a December 2005 letter, the 
RO informed the appellant of the criteria that must be met 
before he could be eligible to apply for VA benefits.  The 
appellant has been afforded a personal hearing before a 
hearing officer at the RO and he has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  In addition, VA has 
associated with the claims folder the appellant's service 
administrative records as well as his written communications.  
The appellant has not identified any additional evidence 
pertinent to his claim which is not already of record and 
there are no additional records to obtain. 

Character of Discharge

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  If the former service member did not die in 
service, pension, compensation, or dependency and indemnity 
compensation is not payable unless the period of service on 
which the claim was based was terminated by a discharge or 
release under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under 
honorable conditions is binding on the VA as to the character 
of discharge.  38 C.F.R. § 3.12(a).

However, a discharge or release from service under specified 
conditions is a bar to the payment of benefits unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. 
§ 38 C.F.R. § 3.12(b).  Benefits are not payable where the 
claimant was discharged or released by reason of the sentence 
of a general court-martial.  38 C.F.R. § 3.12(c)(2); 
38 U.S.C.A. § 5303.

Additionally, a discharge or release under other than 
honorable conditions (OTH) is considered to have been issued 
under dishonorable conditions if it is determined that it was 
issued because of willful and persistent misconduct.  A 
discharge, because of a minor offense, will not, however, be 
considered willful and persistent misconduct if service was 
otherwise honest, faithful and meritorious, or unless it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. 
§ 3.12(d)(4).  In order for a person to be found to have been 
insane at the time of committing the offense, the insanity 
must be such that it legally excuses the acts of misconduct.  
Additionally, there must be a causal connection between the 
insanity and the misconduct in order to demonstrate that a 
claimant's other than honorable discharge should not act as a 
bar to the grant of veterans' benefits.  Cropper v. Brown, 6 
Vet. App. 450 (1994).

The record reflects that the appellant was disciplined for 
two offenses under Article 86 of the UCMJ for unauthorized 
absence.  On June 21, 2003, at or about 0700, without 
authority, the appellant absented himself from his unit and 
did remain so absent until at or about 1900.  The appellant 
had a second period of unauthorized absence when on or about 
0600 on July 9, 2003, without authority, the appellant 
absented himself from his unit and did remain so absent until 
on or about 1840 on July 11, 2003.  

After the violations, he received an administrative 
counseling/warning letter, the receipt of which he 
acknowledged in by his signature, dated in July 2003.  This 
letter included the following statements:

Any further deficiencies in your performance and/or 
conduct will terminate the reasonable period of 
time for rehabilitation that this 
counseling/warning entry provides and may result in 
disciplinary action and processing for 
administrative separation.  All deficiencies or 
misconduct during your current enlistment, 
occurring before and after the date of this action 
will be considered.  Subsequent violation of the 
UCMJ, conduct resulting in civilian conviction, or 
deficient conduct or performance of duty could 
result in an administrative separation Under Other 
Than Honorable Conditions.

This counseling/warning is made to afford you an 
opportunity to undertake the recommended corrective 
action.  Any failure to adhere to the guidelines 
cited above will make you eligible for 
administrative separation.

Thereafter, the veteran was disciplined for a third offense 
on April 17, 2004, under the UCMC Article 91, for 
insubordinate conduct, and Article 128, for assault.  
Specifically, the appellant was found to have willfully 
disobeyed an order which was his duty to obey and to have 
unlawfully pushed a fellow airman in the body with his hands.  

The veteran received nonjudicial punishments for all three 
incidents, he was in correctional custody for the first two 
offenses of unauthorized absence, and he was administratively 
discharged under other than honorable conditions subsequent 
to the third incident.  

In connection with his administrative separation in May 2004, 
the appellant's Commanding Officer commented that the 
appellant violated his administrative counseling/warning 
issued to him after his first nonjudicial punishment.  The 
Commanding Officer further commented that the appellant's 
actions demonstrated a complete lack of respect for good 
order and discipline.  

The Board finds it significant that the appellant was 
expressly given an opportunity to take corrective action 
after his first two non judicial punishments as reflected in 
the administrative counseling/warning letter dated in July 
2003.  Further, he was informed that further violations of 
the UCMJ could result in an administrative separation Under 
Other Than Honorable Conditions.  However, despite notice 
that additional violations of UCMJ could result in 
administrative separation, the appellant engaged in another 
incident in which he violated two more articles of the UCMJ.  
Regarding the unauthorized absence, the Board notes the Court 
has found that an unauthorized absence is the type of offense 
that would interfere with and preclude the performance of an 
appellant's military duties and thus cannot constitute a 
minor offense.  Cropper v. Brown, 6 Vet. App. 450, 453 
(1994).  Thus, after considering the nature and circumstances 
of the violations, the Board finds that the appellant was not 
discharged for minor offenses.  As such, the Board concludes 
that the appellant's aforementioned actions constituted 
willful and persistent misconduct.

The Board notes that, if it is established that, at the time 
of the commission of an offense leading to a person's court-
martial, discharge, or resignation, that person was insane, 
such person shall not be precluded from benefits under laws 
administered based on the period of service from which such 
person was separated.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. 
§ 3.12(b).  In the instant case, there is no evidence to 
show, and the appellant does not contend, that he was insane 
at the time of his offenses.

It is acknowledged that the appellant's written 
communications and hearing testimony include his contention 
that his character of discharge should not be a bar to VA 
benefits because, at the time of discharge, he refused to 
obey an order because he was hurt and could not work anymore.  
Moreover, he had a paper from the doctor on the ship 
confirming that he was hurt and could not work for extended 
hours.  However, there is no provision in the law which 
recognizes this as an exception to the bar to VA benefits due 
to the character of the appellant's discharge, especially 
since this was the third violation after the veteran had been 
provided with an administrative counseling/warning letter 
notifying him that additional violations of UCMJ could result 
in administrative separation Under Other Than Honorable 
Conditions.  

In this regard, it is noted that, in order for the 
appellant's offenses to be considered to have been minor 
offenses, as noted in the exception to a bar of entitlement 
to VA benefits, the offenses must be determined to be such 
that the commission of the offenses would not have interfered 
with or precluded the appellant's military duties.  Stringham 
v. Brown, 8 Vet. App. 445 (1995).  The appellant's violations 
of the UCMJ (unauthorized absence, willfully disobeying a 
command, and assault) cannot be characterized as offenses 
which would not have interfered with or precluded his 
military duties.  In this regard, the appellant's Commanding 
Officer characterized the appellant's actions as 
demonstrating a complete lack of respect for good order and 
discipline

For the reasons stated above, the Board finds that the 
appellant's discharge under other than honorable conditions 
is a bar to VA benefits.  The weight of the evidence is 
against the claim; thus, the appellant has failed to 
establish, by a preponderance of the evidence, that he is a 
"veteran" (with a qualifying discharge), and the reasonable 
doubt doctrine is not for application.  See Holmes v. Brown, 
10 Vet. App. 38, 40 (1997) (citing Aguilar v. Derwinski, 2 
Vet. App. 21 (1991) (holding that, before applying for 
benefits, person must demonstrate by preponderance of 
evidence qualifying service and character of discharge)).  
Consequently, the appellant has no legal entitlement to VA 
benefits based on disease or injury incurred during a period 
of service from which he was discharged under other than 
honorable conditions, and his claim must be denied as a 
matter of law.  38 C.F.R. § 3.12(d); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The character of the appellant's discharge constitutes a bar 
to payment of VA compensation benefits.  The appeal is 
denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


